DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-22 have been cancelled and Claims 23-44 have been added; therefore, Claims 23-44 are currently pending in application 16/914,909.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Modules” in independent claims 23 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,699,279, and over claims 1-10 of U.S. Patent No. 9,367,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for managing compliance with one or more retail display regulations within one or more legal jurisdictions.
16/914909
US 9,367,851 B2
Independent Claims 23 and 34
A system (method) configured to produce a retail display material within a legal jurisdiction, the system comprising: 


electronic storage configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment; and 










one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules that, when executed by the one or more processors, configure the one or more processors to: 


























receive a retail display material request for production of the retail display material to be displayed within a legal jurisdiction; 





















obtain from the electronic storage the retail display regulation associated with the retail display material and the legal jurisdiction; and 

produce the retail display material according to the obtained retail display regulation, wherein the retail display regulation regulates a display parameter of the retail display material, and the display parameter corresponds to at least one of a group consisting of: 
a shelf level requirement; 
a retail display material background color restriction; 
a retail display material space allowance; 
a product description requirement; 
a retail price listing requirement; 
a unit price listing requirement; 
a unit measurement requirement; 
a UPC/GTIN/SKU requirement; 
a sale and/or reduced price requirement; and 
combinations thereof.  


Independent Claims 23 and 34
A system (method) configured to manage compliance with one or more retail display regulations within a plurality of legal jurisdictions, the system comprising: 
electronic storage configured to store retail display regulations for retail display materials that are to be displayed in a retail environment, wherein the retail display regulations regulate a plurality of display parameters of retail display materials, and wherein the retail display regulations include 
(i) a first set of retail display regulations that regulate display parameters of retail display materials displayed within a first legal jurisdiction, and 
(ii) a second set of retail display regulations that regulate display parameters of retail display materials displayed within a second legal jurisdiction; and 
one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules, the one or more computer modules comprising: 
a regulation request reception module configured to receive regulation requests requesting retail display regulations stored by the electronic storage, wherein the regulation requests specify requested retail display regulations at least by indicating one or more legal jurisdictions for which retail display regulations are requested; 
a regulation request processing module configured to process received regulation requests by obtaining requested retail display regulations and providing access to the requested retail display regulations such that 
(i) responsive to a received regulation request indicating the first legal jurisdiction, the request processing module obtains retail display regulations from the first set of retail display regulations and provides access to the obtained retail display regulations, and 
(ii) responsive to a received regulation request indicating the second legal jurisdiction, the request processing module obtains from the electronic storage retail display regulations from the second set of retail display regulations and provides access to the obtained retail display regulations; 
a retail display materials request module configured to receive a retail display materials request for generation of one or more retail display materials files that define retail display materials to be displayed in a retail environment, wherein the retail display materials requests received by the retail display materials request module specify one or more display legal jurisdictions within which the retail display materials defined by one or more retail display materials files will be displayed; and 
a retail display materials definition module configured to generate, responsive to a retail display materials request, one or more retail display materials files that define retail display materials in accordance with the retail display materials request, wherein the retail display materials definition module is configured to: 
generate a regulation request to the regulation request reception module for retail display regulations associated with the one or more display legal jurisdictions; 
receive access to retail display regulations associated with the one or more display legal jurisdictions from the regulation request processing module; and 

generate one or more retail display materials files that conform to the accessed retail display regulations, the one or more retail display materials files defining specific retail materials to be displayed in the retail environment, wherein the retail display materials files include digital retail display materials comprising information identifying a product, and conform to one or more retail display parameters corresponding to the product selected from a group consisting of: 
one or more of a shelf level requirement; 
a retail display material background color restriction; 
a retail display material space allowance; 
a product description requirement; 
a retail price listing requirement; 
a unit price listing requirement; 
a unit of measurement requirement; 
a UPC/GTIN/SKU requirement; 
a sale and/or reduced price requirement; and 
combinations thereof.


16/914909
US 10,699,279 B2
Independent Claims 23 and 34
A system (method) configured to produce a retail display material within a legal jurisdiction, the system comprising:
 
electronic storage configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment; and 











one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules that, when executed by the one or more processors, configure the one or more processors to: 























receive a retail display material request for production of the retail display material to be displayed within a legal jurisdiction; 


obtain from the electronic storage the retail display regulation associated with the retail display material and the legal jurisdiction; and 




produce the retail display material according to the obtained retail display regulation, 
wherein the retail display regulation regulates a display parameter of the retail display material, and the display parameter corresponds to at least one of a group consisting of: 
a shelf level requirement; 
a retail display material background color restriction; 
a retail display material space allowance; 
a product description requirement; 
a retail price listing requirement; 
a unit price listing requirement; 
a unit measurement requirement; 
a UPC/GTIN/SKU requirement; 
a sale and/or reduced price requirement; and 
combinations thereof.  

Independent Claims 1 and 15
A system configured to manage compliance with one or more retail display regulations within multiple legal jurisdictions, the system comprising: 
electronic storage configured to store retail display regulations for retail display materials that are to be displayed in a retail environment, wherein the retail display regulations regulate display parameters of retail display materials, and wherein the retail display regulations include at least 
(i) a first set of retail display regulations that regulate display parameters of retail display materials displayed within a first legal jurisdiction, and 
(ii) a second set of retail display regulations that regulate display parameters of retail display materials displayed within a second legal jurisdiction; and 
one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules that, when executed by the one or more processors, configure the one or more processors to: 
receive a regulations request for the stored retail display regulations, wherein the regulations request specifies requested retail display regulations at least by indicating one or more legal jurisdictions for which retail display regulations are requested; process the received regulations request, wherein to the process received regulations request, the one or processors are further configured to: 
responsive to a received regulations request indicating the first legal jurisdiction, obtain retail display regulations from the first set of retail display regulations and provide access to the obtained retail display regulations; and 
responsive to a received regulations request indicating the second legal jurisdiction, obtain from the electronic storage retail display regulations from the second set of retail display regulations and provide access to the obtained retail display regulations; 
receive a retail display materials request for production of one or more retail display materials to be displayed in a retail environment, wherein the retail display materials request specifies one or more legal jurisdictions within which the retail display materials will be displayed; 
obtain from the electronic storage retail display regulations associated with the one or more legal jurisdictions specified by the retail display materials request, the one or more legal jurisdictions specified by the retail display materials request including at least the first legal jurisdiction or the second legal jurisdiction; and
produce one or more retail display materials that conform to the obtained retail display regulations.
Specification C2L30-46: 
“(6) The retail display regulations may regulate one or more parameters of retail display materials. By way of non-limiting example, a retail display parameter may include one or more of a shelf level requirement, a retail display material background color restriction, a retail display material space allowance, a product description requirement (e.g., font, size, point size, color, and/or other requirements), a retail price listing requirement (e.g., text type, font, size, point size, color, and/or other requirements), a unit price listing requirement (e.g., text type, font, uniformity, rounding and/or calculations, ratio to price, and/or other regulations), a unit of measurement requirement (font, size, weights and measure types, and/or other requirements), a UPC/GTIN/SKU requirement (e.g., placement, font, point size, and/or other requirements), a sale and/or reduced price requirement (e.g., start and end dates, font, format, size, and/or other requirements), and/or other parameters.



Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25, 29, 33-36, 40 and 44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 23-25, 29, 33-36, 40 and 44 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 23-25, 29, 33 are directed toward an apparatus (system). Claims 34-36, 40 and 44 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.




Regarding Step 2A [prong 1], 
Claims 23-25, 29, 33-36, 40 and 44 are directed toward the judicial exception of an abstract idea.  Independent claims 23 and 34 are directed specifically to the abstract idea of storing and producing a retail display material.  
Regarding independent claims 23 and 34, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method of managing compliance with a retail display regulation within a legal jurisdiction, wherein the method is implemented in a computer system comprising one or more processors configured to execute one or more computer program modules, the method (A system configured to produce a retail display material within a legal jurisdiction, the system) comprising: electronic storage configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment; and one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules that, when executed by the one or more processors, configure the one or more processors to: 
receive a retail display material request for production of the retail display material to be displayed within a legal jurisdiction; 
obtain from the electronic storage the retail display regulation associated with the retail display material and the legal jurisdiction; and 
produce the retail display material* according to the obtained retail display regulation, wherein the retail display regulation regulates a display parameter of the retail display material, and the display parameter corresponds to at least one of a group consisting of: 
a shelf level requirement; 
a retail display material background color restriction; 
a retail display material space allowance; 
a product description requirement; 
a retail price listing requirement; 
a unit price listing requirement; 
a unit measurement requirement; 
a UPC/GTIN/SKU requirement; 
a sale and/or reduced price requirement; and 
combinations thereof.  
*Para [0005] of Specification: “As used herein, ‘retail display materials’ may refer to price labels applied to a shelf, pegboard, or other display apparatus, price labels applied directly to products, and/or signage (e.g., conveying price and/or "on sale" status). This is not intended to be 1-2-45SM-317952 Patent ApplicationAttorney Docket No. 45SM-317952limiting, as "retail display materials" may include one or more other materials and/or media used to convey information to consumers about products (e.g., price, unit price, regular price, reduced or sale price, product details, a product identifier such as a UPC/GTIN/SKU identifier, and/or other information at the point of display)”

As the underlined claim limitations above demonstrate, independent claims 23 and 34 are directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 24, 25, 29, 33, 35, 36, 40 and 44 provide further details to the abstract idea of claims 23 and 34 regarding the received data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 23 and 34. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 23-25, 29, 33-36, 40 and 44 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system” comprising one or more “processors” configured to execute one or more “computer program modules”, a “system” configured to produce a retail display material within a legal jurisdiction, “electronic storage” configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment, and one or more “processors” in operative communication with the “electronic storage”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.  Dependent claims 24, 25, 29, 33, 35, 36, 40 and 44 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 23-25, 29, 33-36, 40 and 44 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer system” comprising one or more “processors” configured to execute one or more “computer program modules”, a “system” configured to produce a retail display material within a legal jurisdiction, “electronic storage” configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment, and one or more “processors” in operative communication with the “electronic storage”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 24, 25, 29, 33, 35, 36, 40 and 44 merely recite further additional embellishments of the abstract idea of independent claims 23 and 34 respectively, but these features only serve to further limit the abstract idea of independent claims 23 and 34, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 23-25, 29, 33-36, 40 and 44 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 23-25, 29, 33-36, 40 and 44 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-44 are rejected under 35 U.S.C. 102(e) as being anticipated by Riley et al. (US 7,957,998 B2).
As per independent Claims 23 and 34, Riley discloses a system (method) configured to produce a retail display material within a legal jurisdiction, the system comprising: electronic storage configured to store a retail display regulation for a retail display material that is to be displayed in a retail environment (See at least C4); and one or more processors in operative communication with the electronic storage, the one or more processors being configured to execute one or more computer modules that, when executed by the one or more processors (See at least Fig.1), configure the one or more processors to: 
receive a retail display material request for production of the retail display material to be displayed within a legal jurisdiction (See at least Figs. 1-6 and C4, Retail store specific planogram); 
obtain from the electronic storage the retail display regulation associated with the retail display material and the legal jurisdiction (See at least Figs. 1-6 and C7-C10); and 
produce the retail display material according to the obtained retail display regulation, wherein the retail display regulation regulates a display parameter of the retail display material, and the display parameter corresponds to at least one of a group consisting of: 
a shelf level requirement; 
a retail display material background color restriction; 
a retail display material space allowance; 
a product description requirement; 
a retail price listing requirement; 
a unit price listing requirement; 
a unit measurement requirement; 
a UPC/GTIN/SKU requirement; 
a sale and/or reduced price requirement; and 
combinations thereof (See at least C7-C8).  
As per Claims 24 and 35, Riley discloses wherein the regulation request is transmitted electronically to the one or more processors over a communications network from a computing platform associated with a retailer, and wherein access to the requested retail display regulation is provided by transmitting the requested retail display regulation to the computing platform associated with the retailer over the communications network (See at least Figs. 1-9 and C7-C10).  
As per Claims 25 and 36, Riley discloses wherein the retail display regulation regulates one or both of price labels and/or point of display signage (See at least Figs. 1-9 and C7-C10).  
As per Claims 26 and 37, Riley discloses wherein the retail display material defines a price label for an individual product to be affixed to a retail display apparatus separate from the individual product such that the price label conforms to the obtained retail display regulation (See at least Figs. 1-9 and C7-C10).  
As per Claims 27 and 38, Riley discloses wherein the retail display material defines a shelf strip to be affixed to a retail display apparatus, the shelf strip indicating positions at which a plurality of products should be stocked on the retail display apparatus, the shelf strip including information about the plurality of products that are regulated by the obtained retail display regulation (See at least Figs. 1-9 and C7-C10).  
As per Claims 28 and 39, Riley discloses wherein the retail display material defines a shelf strip to be affixed to a retail display apparatus, the shelf strip indicating a plurality of positions at which an individual product should be stocked on the retail display apparatus, the shelf strip including information about the individual product that is regulated by the obtained retail display regulation (See at least Figs. 1-9 and C7-C10).  
As per Claims 29 and 40, Riley discloses wherein the electronic storage is further configured to store certification information related to certification of the retail display regulation within the legal jurisdiction (See at least Figs. 1-9 and C7-C10).  
As per Claims 30 (26) and 41, Riley discloses wherein producing the retail display material comprises printing the price label (See at least Figs. 1-9 and C7-C10).  
As per Claims 31 (27) and 42, Riley discloses wherein producing the retail display material comprises printing the shelf strip (See at least Figs. 1-9 and C7-C10).  
As per Claims 32 (28) and 43, Riley discloses wherein producing the retail display material comprises printing the shelf strip (See at least Figs. 1-9 and C7-C10).  
As per Claims 33 and 44, Riley discloses wherein the one or more processors are further configured to manage the certification information (See at least Figs. 3-6, C3, and C8, Revision Data equivalent to Data Certification).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Benson et al. (US 2005/0256726 A1) – Discloses systems/ methods for mapping of planograms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 9, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629